Name: Commission Implementing Regulation (EU) NoÃ 612/2013 of 25Ã June 2013 on the operation of the register of economic operators and tax warehouses, related statistics and reporting pursuant to Council Regulation (EU) NoÃ 389/2012 on administrative cooperation in the field of excise duties
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  criminal law;  information and information processing;  taxation;  executive power and public service;  documentation
 Date Published: nan

 26.6.2013 EN Official Journal of the European Union L 173/9 COMMISSION IMPLEMENTING REGULATION (EU) No 612/2013 of 25 June 2013 on the operation of the register of economic operators and tax warehouses, related statistics and reporting pursuant to Council Regulation (EU) No 389/2012 on administrative cooperation in the field of excise duties THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 389/2012 of 2 May 2012 on administrative cooperation in the field of excise duties and repealing Regulation (EC) No 2073/2004 (1), and in particular Article 22 and Article 34(5) thereof, Whereas: (1) Regulation (EU) No 389/2012 establishes a framework for the simplification and the strengthening of administrative cooperation between Member States in the field of excise duties. (2) Article 21 of Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (2) requires the verification of the details of a draft electronic administrative document by the Member State of dispatch before excise goods may be moved under duty suspension. Commission Regulation (EC) No 684/2009 of 24 July 2009 implementing Council Directive 2008/118/EC as regards the computerised procedures for the movement of excise goods under suspension of excise duty (3) specifies the content of the draft electronic administrative document. Since the information in that administrative document relating to excise authorisations is subject to verification against the details of the corresponding national registers the details of each national register should be made available to each Member State of dispatch regularly and should be kept up to date. (3) The information contained in the national registers concerning economic operators engaged in moving excise goods under duty suspension arrangements is to be automatically exchanged through a central register of economic operators (Central Register) to be operated by the Commission as provided for in Article 19(4) of Regulation (EU) No 389/2012. (4) To facilitate the exchange of information through the Central Register it is necessary to lay down the structure and content of the standard formats to be used, including the codes to be entered into those formats. (5) To ensure that the available data in the Central Register is correct and automatically updated, the central excise liaison office or liaison department should notify and forward modifications of their national registers to the Central Register. (6) In order for the data stored in the national registers to be correct and up-to-date, the central excise liaison office or liaison department should update the national register on the same day that a modification to an authorisation occurs and should forward modifications to the Central Register without delay. (7) In order to ensure that Member States have an accurate copy of the details of other national registers the central excise liaison office or designated liaison department should arrange for the regular and timely receipt of new modifications from the Central Register. (8) It is necessary for economic operators to have a means to verify that their authorisation details have been accurately processed and distributed by the Central Register and to check the details of a trading partner before submitting a draft electronic administrative document. In order to enable such verification of the validity of the excise numbers as provided for in Article 20(1) of Regulation (EU) No 389/2012, the Commission should provide the necessary key details of an authorisation kept in the Central Register upon production of a valid unique excise number. Moreover, rules for correcting inaccurate information in relation to the authorisation of an economic operator should be laid down. (9) To ensure that the Central Register is being operated efficiently, the guaranteed maximum time to process a notification of the modification of a national register or a common request, it is necessary to specify the level of availability of the Central Register and of the national registers as well as the circumstances under which the availability or performance of the Central Register or the national registers may be allowed to fall below these levels. (10) In order to provide for the evaluation of the operation of the Central Register the Commission should extract statistical information from the register and deliver it to the Member States on a monthly basis. (11) In order to allow the Commission and the Member States adequate time to make arrangements to be able to meet obligations concerning time limits and the availability of services required by this Regulation the application of Articles 8, 9 and 10 should be deferred until 1 January 2015. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Excise Duty, HAS ADOPTED THIS REGULATION: Article 1 Messages exchanged by means of the computerised system relating to the national and central registers 1. The structure and the content of messages relating to the registration of economic operators and tax warehouses in the national registers and in the Central Register shall comply with Annex I. Those messages shall be exchanged by means of the computerised system. 2. The messages referred to in paragraph 1 shall be exchanged for the following purposes: (a) notification of modifications of national registers sent by the central excise liaison offices and the liaison departments to the Central Register; (b) notification of modifications of the Central Register sent to national registers; (c) requests made by central excise liaison offices and the liaison departments for details of modifications to the Central Register; (d) requests made by central excise liaison offices and the liaison departments for statistical information extracted from the Central Register; (e) forwarding by the Commission to the requesting Member States of statistical information extracted from the Central Register. 3. Where codes are required for the completion of certain data fields in the messages referred to in paragraph 1, the codes listed in Annex II to this Regulation or in Annex II to Regulation (EC) No 684/2009 shall be used. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (1) record means an entry in a national register or the Central Register referred to in Article 19(4) of Regulation (EU) No 389/2012; (2) modification means the creation, update or invalidation of a record; (3) activation date means the date in a record set by the responsible Member State, from which date the record is available for use in electronic verification in all Member States and from which the extracted details thereof are available for consultation for economic operators. Article 3 Forwarding of modifications to the Central Register by the central excise liaison offices and the liaison departments 1. Each central excise liaison office or liaison department designated in accordance with Article 4 of Regulation (EU) No 389/2012 shall be responsible for the forwarding of modifications of its national register to the Central Register and for applying modifications to its national register that have been sent from the Central Register or that have been retrieved from the Central Register or both. 2. The Commission shall establish and maintain a list of the responsible central excise liaison offices or liaison departments on the basis of information provided by the Member States and shall make that list available to Member States. 3. Each central excise liaison office or liaison department shall forward notifications of any modifications of its national register to the Central Register at the latest on the activation date of the modification. The message to be used for modifications of national registers shall be the Operations on the register of economic operators message set out in Table 2 of Annex I. Article 4 Maintenance of the Central Register and forwarding of modifications to national registers 1. When receiving an Operations on the register of economic operators message from a central excise liaison office or liaison department containing a notification of a modification to a national register the Commission shall verify that the structure and content of the message comply with Table 2 of Annex I. 2. Where the structure and content of the message referred to in paragraph 1 comply with Table 2 of Annex I, the following actions shall be carried out: (a) the Commission shall register the modification in the Central Register without delay; (b) a notification shall be sent to each Member State of which the central excise liaison office or liaison department is registered to receive notifications of modifications using the Operations on the register of economic operators message set out in Table 2 of Annex I. 3. Where the structure or content of the Operations on the register of economic operators message referred to in paragraph 1 does not comply with Table 2 of Annex I the Commission shall return the notification to the central excise liaison office or liaison department that forwarded the notification using the Refusal of update of economic operators message set out in Table 3 of Annex I, with a reason code specifying the reason for the refusal. 4. Upon receipt of a Refusal of update of economic operators message the central excise liaison office or liaison department shall carry out any necessary corrective action without delay and resubmit the notification. 5. The central excise liaison office or liaison department of each Member State that is not registered to receive notifications of modifications from the Commission shall request an extract of the modifications applied to the Central Register at least twice a day using the Common request message set out in Table 1 of Annex I. Article 5 Incorporation of modifications into national registers 1. At least twice a day the central excise liaison office or liaison department of each Member State shall incorporate modifications that have been received from the Central Register into its national register. 2. The modifications referred to in paragraph 1 shall be available for consultation by the central excise liaison office or liaison department as soon as they have been incorporated into the national register and shall be available for use in electronic verification from the activation date of the modification. Article 6 Consultation of the Central Register by economic operators 1. At least twice a day the Commission shall prepare an extract from the Central Register of all active records. In preparing that extract the Commission shall remove any record that is not available for public consultation. The Commission shall also remove from any remaining record all details for each type of economic operator or premises thereof that do not correspond to the descriptions of extracted details of entries laid down in points (a), (b) and (c) of paragraph 3. 2. Economic operators may request the Commission for extracted details of a record by submitting the unique excise number referred to in point (a) of Article 19(2) of Regulation (EU) No 389/2012. 3. Where the unique excise number submitted corresponds to an excise number present in the extract of the Central Register the extracted details of the register shall be returned to the economic operator, who has made the request, in the following situations: (a) if the unique excise number submitted corresponds to a record for an authorised warehouse keeper, a registered consignee or a registered consignor the extract shall contain any of the following: (i) the textual description of the operator type code (data group 2 e set out in Table 2 of Annex I); (ii) at least one excise product category code (data group 2.4 a in the Operations on the register of economic operators message) or at least one excise product code (data group 2.5 a set out in Table 2 of Annex I); (iii) a combination of data groups 2.4 a and 2.5 a that is in conformance with the rules contained in the description set out in Table 2 of Annex I; (b) if the unique excise number submitted corresponds to a record for a tax warehouse the extract shall indicate any of the following: (i) at least one excise product category code (data group 3.4 a set out in Table 2 of Annex I); (ii) at least one excise product code (data group 3.5 a set out in Table 2 of Annex I); (iii) a combination of data groups 3.4 a and 3.5 a that is in conformance with the rules contained in the description set out in Table 2 of Annex I; (c) if the unique excise number submitted corresponds to a registered consignee that falls under point (h) of Article 19(2) of Regulation (EU) No 389/2012 the extract shall in addition to the data provided in point (a) contain the following information: (i) the expiry date of the authorisation (data group 4 c set out in Table 2 of Annex I); (ii) whether the authorisation may be used for more than one movement (data group 4 d in Table 2 of Annex I); (iii) at least one set of temporary authorisation details (data group 4.3 set out in Table 2 of Annex I). 4. Where there is no correspondence between the unique excise number submitted and the extract of the Central Register the economic operator, who has made the request, shall be informed. 5. If an economic operator claims that a record relating to his authorisation is missing or is incorrect the Commission shall on request inform him on how to make a request for a correction of the record and provide the contact details of the central excise liaison office or liaison department of the responsible Member State. Article 7 Statistical information and reports 1. The statistical information to be extracted by the Commission from the Central Register in accordance with Article 34(5) of Regulation (EU) No 389/2012 shall be the following: (a) the number of active and inactive economic operators records; (b) the number of pending expirations of authorisations, being the total number of authorisations that will expire in the following month or in the following quarter; (c) the types of economic operators, the number of economic operators, by type, and the number of tax warehouses; (d) the number of authorised economic operators by product and by product category; (e) the number of modifications to excise authorisations. On the basis of the statistical information referred to in the first subparagraph the Commission shall prepare a monthly report for the Member States. 2. Any central excise liaison office or liaison department may request the Commission to prepare a specific statistical report on the central register. That request shall be made using the Common request message set out in Table 1 of Annex I. The Commission shall reply by using the SEED statistics message set out in Table 4 of Annex I. Article 8 Time limit for processing notifications of national register modifications and common requests 1. Within two hours of receipt of a notification of a modification of a national register the Commission shall process that modification in accordance with Article 4. 2. Within two hours of receipt of a Common Request message set out in Table 1 of Annex I, the Commission shall provide the requested information to the requesting central excise liaison office or liaison department. Article 9 Availability The Central Register and the national registers shall be available at all times. Article 10 Limit to service obligations The service obligations of the Commission and the Member States laid down in Articles 8 and 9 do not apply under the following duly justified circumstances: (a) the Central Register or a national register is unavailable due to hardware or telecommunication failures; (b) network problems occurs which are not under the direct control of the Commission or the Member State concerned; (c) force majeure; (d) scheduled maintenance notified at least forty-eight hours before the planned start of the maintenance period. Article 11 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Articles 8, 9 and 10 shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 121, 8.5.2012, p. 1. (2) OJ L 9, 14.1.2009, p. 12. (3) OJ L 197, 29.7.2009, p. 24. ANNEX I ELECTRONIC MESSAGES USED FOR THE MAINTENANCE OF THE REGISTER OF ECONOMIC OPERATORS EXPLANATORY NOTES 1. The data elements of the electronic messages used for the purpose of the computerised system are structured in data groups and, where applicable, data subgroups. Details regarding the data elements and their use are presented in the tables of this Annex, in which: (a) column A provides the numeric code (number) attributed to each data group and data subgroup; each subgroup follows the sequence number of the data (sub)group of which it forms part (for example: where the data group number is 1, one data subgroup of this group is 1.1 and one data subgroup of this subgroup is 1.1.1); (b) column B provides the alphabetic code (letter) attributed to each data element in a data (sub)group; (c) column C identifies the data (sub)group or data element; (d) column D provides each data (sub)group or data element with a value indicating whether the insertion of the corresponding data is: (i) R (Required), meaning that the data must be provided. When a data (sub)group is O (Optional) or C (Conditional), data elements within that group can still be R (Required) when the competent authorities of the Member State have decided that the data in this (sub)group must be completed or when the condition applies; (ii) O (Optional), meaning that the insertion of the data is optional for the person submitting the message (the consignor or consignee) except where a Member State has stipulated that the data are required in accordance with the option provided for in column E for some of the optional data (sub)groups or data elements; (iii) C (Conditional), meaning that the use of the data (sub)group or data element depends on other data (sub)groups or data elements in the same message; (iv) D (Dependent), meaning that the use of the data (sub)group or data element depends on a condition which cannot be checked by the computerised system, as provided for in columns E and F; (e) column E provides the condition(s) for data whose insertion is conditional, specifies the use of the optional and dependent data where applicable and indicates which data must be provided by the competent authorities; (f) column F provides explanations, where necessary, concerning the completion of the message; (g) column G provides: (i) for some data (sub)groups a number followed by the character x indicating how many times the data (sub)group can be repeated in the message (default = 1); (ii) for each data element, except for data elements indicating the time or the date or both, the characteristics identifying the data type and the data length. The codes for the data types are as follows:  a alphabetic;  n numeric;  an alphanumeric. The number following the code provides the admissible data length for the data element concerned. The optional two dots before the length indicator mean that the data have no fixed length, but can have up to a number of digits, as specified by the length indicator. A comma in the data length means that the data can hold decimals, the digit before the comma provides the total length of the attribute, and the digit after the comma provides the maximum number of digits after the decimal point. (iii) for data elements indicating the time or the date or both, the mention date, time or dateTime, meaning that the date, the time or the date and time must be given using the ISO 8601 standard for representation of dates and time. 2. The following abbreviations are used in the tables of this Annex: (a) e-AD: electronic administrative document; (b) ARC: administrative reference code; (c) SEED: System for Exchange of Excise Data (the electronic database referred to in Article 19(1) of Regulation (EU) No 389/2012; (d) CN Code: Combined Nomenclature Code. 3. The following definitions are used in the tables of this Annex: (a) Start Date means Authorisation Start Date or Validity Start Date; (b) End Date means Authorisation End Date or Validity End Date; (c) Authorisation Start Date means the date from which an economic operator is authorised by the responsible Member State to produce, store, send or receive excise goods under duty suspension; (d) Authorisation End Date means the date from which an economic operator is no longer authorised by the responsible Member State; (e) Validity Start Date means the date from which the premises of an economic operator have been declared by the responsible Member State to be valid as a location to produce, send or receive excise goods under duty suspension; (f) Validity End Date means the date from which the premises of an economic operator cease to be valid. Table 1 Common request (referred to in Articles 4, 7 and 8) A B C D E F G 1 ATTRIBUTES R a Request Type R The possible values are:  = 2 = Request for extraction of reference data  = 3 = Request for retrieval of reference data  = 4 = Request for extraction of economic operators  = 5 = Request for retrieval of economic operators  = 6 = Request for EOL  = 7 = Request for retrieval of a list of e-ADs  = 8 = Request for SEED statistics n1 b Request Message Name C  R if <Request Type> is 2 or 3  Does not apply otherwise (see Request Type in box 1a) The possible values are:  C_COD_DAT= Common list of codes  C_PAR_DAT= Common system parameters  ALL= For complete structure a.9 c Requesting Office R An existing identifier <Office Reference Number> in the set of <OFFICE> an8 d Request Correlation Identifier C  R if <Request Type> is 2, 3, 4, 5, 7, or 8  Does not apply otherwise (see Request Type in box 1a) The value of <Request Correlation Identifier> is unique per Member State an.16 e Start Date C For 1 e and f:  R if <Request Type> is 3 or 5  Does not apply otherwise (see Request Type in box 1a) date f End Date C date g Single Date C  R if <Request Type> is 2 or 4  Does not apply otherwise (see Request Type in box 1a) date 2 E-AD LIST REQUEST C  R if <Request Type> is 7  Does not apply otherwise (see Request Type in box 1a) a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 2.1 RA_PRIMARY CRITERION R 99x a Primary Criterion Type Code R The possible values are:  = 1 = ARC  = 2 = Brand name of product  = 3 = Categories of excise products of the movement  = 4 = (reserved)  = 5 = (reserved)  = 6 = (reserved)  = 7 = (reserved)  = 8 = City of consignee  = 9 = City of consignor  = 10 = City of guarantor  = 11 = (reserved)  = 12 = City of place of delivery  = 13 = City of tax warehouse of dispatch  = 14 = City of transporter  = 15 = CN code of product  = 16 = Date of invoice  = 17 = Excise number of consignee  = 18 = Excise number of consignor  = 19 = Excise number of guarantor  = 20 = (reserved)  = 21 = (reserved)  = 22 = Excise number of the tax warehouse of destination  = 23 = Excise number of the tax warehouse of dispatch  = 24 = (reserved)  = 25 = Excise product code  = 26 = Journey time  = 27 = Member State of destination  = 28 = Member State of dispatch  = 29 = Name of consignee  = 30 = Name of consignor  = 31 = Name of guarantor  = 32 = (reserved)  = 33 = Name of place of delivery  = 34 = Name of tax warehouse of dispatch  = 35 = Name of transporter  = 36 = Number of invoice  = 37 = Postal code of consignee  = 38 = Postal code of consignor  = 39 = Postal code of guarantor  = 40 = (reserved)  = 41 = Postal code of place of delivery  = 42 = Postal code of tax warehouse of dispatch  = 43 = Postal code of transporter  = 44 = Quantity of goods (in an e-AD body)  = 45 = Local Reference Number, being a serial number, assigned by the consignor  = 46 = Type of transport  = 47 = (reserved)  = 48 = (reserved)  = 49 = VAT number of the consignee  = 50 = (reserved)  = 51 = VAT number of the transporter  = 52 = Change of destination (sequence number  ¥ 2) n..2 2.1.1 RA_PRIMARY VALUE O 99x a Value R an..255 3 STA_REQUEST C  R if <Request Type> is 8  Does not apply otherwise (see Request Type in box 1a) a Statistic Type R The possible values are:  = 1 = Active and inactive economic operators  = 2 = Pending expirations  = 3 = Economic operators by type and tax warehouses  = 4 = Excise activity  = 5 = Changes to excise authorisations n1 3.1 LIST OF MEMBER STATES CODE R 99x a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 4 STA_PERIOD C  R if <Request Type> is 8  Does not apply otherwise (see Request Type in box 1a) a Year R n4 b Semester C For 4 b, c, and d: The three following data fields are optional and exclusive:  <Semester>  <Quarter>  <Month> i.e. If one of these data fields is given then the two other data fields do not apply The possible values are:  = 1 = First semester  = 2 = Second semester n1 c Quarter C The possible values are:  = 1 = First quarter  = 2 = Second quarter  = 3 = Third quarter  = 4 = Fourth quarter n1 d Month C The possible values are:  = 1 = January  = 2 = February  = 3 = March  = 4 = April  = 5 = May  = 6 = June  = 7 = July  = 8 = August  = 9 = September  = 10 = October  = 11 = November  = 12 = December n..2 5 REF_REQUEST C  R if <Request Type> is 2 or 3  Does not apply otherwise (see Request Type in box 1a) 5.1 LIST OF CODES CODE O 99x a Requested List of Code O The possible values are:  = 1 = Units of measure  = 2 = Events types  = 3 = Evidence types  = 4 = (reserved)  = 5 = (reserved)  = 6 = Language codes  = 7 = Member states  = 8 = Country codes  = 9 = Packaging codes  = 10 = Reasons for unsatisfactory receipt or control report  = 11 = Reasons for interruption  = 12 = (reserved)  = 13 = Transport modes  = 14 = Transport units  = 15 = Wine-growing zones  = 16 = Wine operation codes  = 17 = Excise product categories  = 18 = Excise products  = 19 = CN codes  = 20 = Correspondences CN code  Excise product  = 21 = Cancellation reasons  = 22 = Alert or rejection of e-AD reasons  = 23 = Delay explanations  = 24 = (reserved)  = 25 = Event submitting persons  = 26 = History refusal reasons  = 27 = Reasons for delayed result  = 28 = Administrative cooperation actions  = 29 = Administrative cooperation request reasons  = 30 = (reserved)  = 31 = (reserved)  = 32 = (reserved)  = 33 = (reserved)  = 34 = Administrative cooperation action not possible reasons  = 35 = Common request rejection reasons  = 36 = (reserved) n..2 Table 2 Operations on the register of economic operators (referred to in Articles 3, 4 and 6) A B C D E F G 1 ATTRIBUTES R a Message Type R The possible values are:  = 1 = Update of economic operators (Notification of changes to CD/RD)  = 2 = Dissemination of updates of economic operators  = 3 = Retrieval of economic operators  = 4 = Extraction of economic operators n1 b Request Correlation Identifier C  R if <Message Type> is 3 or 4  Does not apply otherwise (see Message Type in box 1a) The value of <Request Correlation Identifier> is unique per Member State an..16 2 TRADER AUTHORISATION O 999999x a Trader Excise Number R (See Code list 1 in Annex II The <Trader Excise Number> must be unique in the list of <TRADER AUTHORISATION>. an13 b VAT Number O an..14 c Authorisation Start Date R date d Authorisation End Date O date e Operator Type Code R The possible values are:  = 1 = Authorised warehouse keeper  = 2 = Registered consignee  = 3 = Registered consignor The value of the <Operator Type Code> data item cannot be changed after the creation of the TRADER AUTHORISATION n1 f Excise Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 2.1 ACTION R a Operation R The possible values are:  C= Create  U= Update  I= Invalidate a1 b Activation Date C  R if <Operation> is C or U  O otherwise (see Operation in box 2.1a) If <Activation Date> is not entered the Activation Date of the Invalidate operation is considered to be the date that the Invalidate operation is incorporated into the central register. date c Responsible Data Manager O an..35 2.2 NAME AND ADDRESS R 99x a Name R an..182 b NAD_LNG R (see Code list 1 in Annex II to Regulation (EC) No 684/2009) a2 2.2.1 ADDRESS R a Street Name R an..65 b Street Number O an..11 c Postcode R an..10 d City R an..50 e Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 2.3 OPERATOR ROLE CODE O 9x a Operator Role Code R The possible values are:  = 1 = Allowed to practise direct delivery  = 2 = Allowed to leave empty the destination fields according to point (f) of Article 19(2) of Regulation (EU) No 389/2012. The couplings <Operator Type / Operator Role Code> are as follows: OP/OR TYPE / OP/OR ROLE AUTH. WH KEEPER REG. CON/EE REG. CON/OR Allowed to practise direct delivery X X Allowed to leave empty the destination fields according to point (f) of Article 19(2) of Regulation (EU) No 389/2012 X n1 2.4 EXCISE PRODUCTS CATEGORY CODE C At least one of the <EXCISE PRODUCTS CATEGORY code> or <EXCISE PRODUCT code> data groups must be present 999x a Excise Products Category Code R (see Code list 3 in Annex II) The <Excise Products Category Code> must be unique in the list of <EXCISE PRODUCTS CATEGORY Code> inside the same <TRADER AUTHORISATION> or <TAX WAREHOUSE> a1 2.5 EXCISE PRODUCT CODE C At least one of the <EXCISE PRODUCTS CATEGORY code> or <EXCISE PRODUCT code> data groups must be present 999x a Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) The <Excise Products Category Code> of the <Excise Product Code> must not exist inside the same <TRADER AUTHORISATION> or <TAX WAREHOUSE> The <Excise Product Code> must be unique in the list of <EXCISE PRODUCT Code> inside the same <TRADER AUTHORISATION>, <TAX WAREHOUSE>, or <TEMPORARY AUTHORISATION> an..4 2.6 (USING) TAX WAREHOUSE C  R if <Operator Type Code> is Authorised warehouse keeper  Does not apply otherwise (see Operator Type Code in box 2e) 99x a Tax Warehouse Reference R (see Code list 1 in Annex II) The Tax Warehouse Reference shall be one of the <TAX WAREHOUSE. Tax Warehouse Reference> such that there exists at least one Active version having its Validity Interval intersecting the Validity Interval of the <TRADER AUTHORISATION>, after the Activation Date of the latter, by at least one day The <Tax Warehouse Reference> must be unique in the list of <TAX WAREHOUSE>. an13 3 TAX WAREHOUSE O 999999x a Tax Warehouse Reference R (see Code list 1 in Annex II) The <Tax Warehouse Reference> must be unique in the list of <TAX WAREHOUSE>. The Tax Warehouse Reference shall be the same as one of the <(USING) TAX WAREHOUSE. Tax Warehouse Reference> within one or more <TRADER AUTHORISATION> data groups of Authorised Warehouse Keeper type satisfying also Rule 204 an13 b Validity Begin Date R date c Validity End Date O date d Excise Office Reference Number R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 3.1 ACTION R a Operation R The possible values are:  C= Create  U= Update  I= Invalidate a1 b Activation Date C  R if <Operation> is C or U  O otherwise (see Operation in box 3.1a) If <Activation Date> is not entered the Activation Date of the Invalidate operation is considered to be the date that the Invalidate operation is incorporated into the central register. date c Responsible Data Manager O an..35 3.2 NAME AND ADDRESS R 99x a Name R an..182 b NAD_LNG R (see Code list 1 in Annex II to Regulation (EC) No 684/2009) a2 3.2.1 ADDRESS R a Street Name R an..65 b Street Number O an..11 c Postcode R an..10 d City R an..50 e Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 3.4 EXCISE PRODUCTS CATEGORY CODE C At least one of the <EXCISE PRODUCTS CATEGORY code> or <EXCISE PRODUCT code> data groups must be present 999x a Excise Products Category Code R (see Code list 3 in Annex II) The <Excise Products Category Code> must be unique in the list of <EXCISE PRODUCTS CATEGORY Code> inside the same <TRADER AUTHORISATION> or <TAX WAREHOUSE> an1 3.5 EXCISE PRODUCT CODE C At least one of the <EXCISE PRODUCTS CATEGORY code> or <EXCISE PRODUCT code> data groups must be present 999x a Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) The <Excise Products Category Code> of the <Excise Product Code> must not exist inside the same <TRADER AUTHORISATION> or <TAX WAREHOUSE> The <Excise Product Code> must be unique in the list of <EXCISE PRODUCT Code> inside the same <TRADER AUTHORISATION>, <TAX WAREHOUSE>, or <TEMPORARY AUTHORISATION> an..4 4 TEMPORARY AUTHORISATION O 999999x a Temporary Authorisation Reference R (see Code list 2 in Annex II,) an13 b Office Reference Number of Issuance R (see Code list 5 in Annex II to Regulation (EC) No 684/2009) an8 c Date of Expiry R date d Re-usable Temporary Authorisation flag R The possible values are:  = 0 = No or False  = 1 = Yes or True n1 e VAT Number O an..14 f Authorisation Start Date R date g Small Wine Producer flag O The possible values are:  = 0 = No or False  = 1 = Yes or True n1 4.1 ACTION R a Operation R The possible values are:  C= Create  U= Update  I= Invalidate a1 b Activation Date C  R if <Operation> is C or U  O otherwise (see Operation in box 4.1a) If <Activation Date> is not entered the Activation Date of the Invalidate operation is considered to be the date that the Invalidate operation is incorporated into the central register. date c Responsible Data Manager O an..35 4.2 TRADER CONSIGNOR R a Trader Excise Number C  R if <Temporary Authorisation  Small Wine Producer flag> is not present or is False  O otherwise For TRADER Consignor An existing identifier <Trader Excise Number> in the set of <TRADER AUTHORISATION> The <Operator Type Code> of the referred <TRADER> must be:  Authorised warehouse keeper; OR  Registered consignor an13 b Trader Name R an..182 c Street Name R an..65 d Street Number O an..11 e Postcode R an..10 f City R an..50 g NAD_LNG R (see Code list 1 in Annex II to Regulation (EC) No 684/2009) a2 4.3 TEMPORARY AUTHORISATION DETAILS R 999x a Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) The <Excise Product Code> must be unique in the list of <EXCISE PRODUCT Code> inside the same <TRADER AUTHORISATION>, <TAX WAREHOUSE>, or <TEMPORARY AUTHORISATION> If <Temporary Authorisation  Small Wine Producer> is present and is True THEN the <Excise Product Code> must be either:  W200; OR  W300 an..4 b Quantity R n..15,3 4.4 NAME AND ADDRESS R 99x a Name R an..182 b NAD_LNG R (see Annex II, Code list 1 of Regulation (EC) No 684/2009) a2 4.4.1 ADDRESS R a Street Name R an..65 b Street Number O an..11 c Postcode R an..10 d City R an..50 e Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 Table 3 Refusal of update of economic operators (referred to in Article 4) A B C D E F G 1 Operations on the Register of Economic Operators Message Submission R (see Table 2 for details) 2 REJECTION R 9999x a Rejection Date and Time R dateTime b Rejection Reason Code R The possible values are:  = 1 = Missing operation  = 2 = Unknown operation  = 3 = Economic operator Excise number incorrect format  = 4 = Tax warehouse reference incorrect format  = 5 = Temporary authorisation incorrect format  = 6 = Office reference number incorrect format  = 7 = Missing name  = 8 = Economic operator already exists (creation)  = 9 = Tax warehouse already exists (creation)  = 10 = Temporary authorisation already exists (creation)  = 11 = Economic operator not found (Update / Deletion)  = 12 = Tax warehouse not found (Update / Deletion)  = 13 = Temporary authorisation not found (Update / Deletion)  = 14 = Unknown Economic operator  = 18 = Missing operator type  = 19 = Unknown operator type  = 20 = Missing operator role  = 21 = Unknown operator role  = 22 = Inconsistency between operator type and operator role  = 23 = Missing or incorrect format of the authorisation start date  = 24 = Incorrect format of the authorisation end date  = 25 = Missing or incorrect format of the date of expiry  = 26 = Missing or unknown office reference number  = 27 = Inconsistency between Excise number and Excise office  = 28 = A tax warehouse can not belong to more than one authorised warehouse keeper  = 29 = The Excise number of an authorised warehouse keeper cannot be the same as the excise number of an economic operator, unless this latter is its own authorised warehouse keeper  = 30 = Missing Excise product category  = 31 = Unknown Excise product category  = 32 = Missing Excise product  = 33 = Unknown Excise product  = 34 = Incomplete address  = 35 = Missing language code  = 36 = Unknown language code  = 37 = At least the phone number, the fax number or the email address must be given  = 38 = Missing owner/manager of the tax warehouse  = 39 = Unknown owner/manager of the tax warehouse  = 40 = The owner/manager of the tax warehouse must be a warehouse keeper  = 41 = Only a warehouse keeper may be allowed to use a tax warehouse  = 42 = Invalid Reference of Tax Warehouse (Rule 204 violation)  = 43 = Missing Authorised Warehouse Keeper referencing Tax Warehouse (Rule 205 violation)  = 44 = <Trader Excise Number> is missing (Cond 157 violation)  = 45 = Invalid value for <Excise Product Code> (Rule 212 violation) n..2 Table 4 SEED statistics (referred to in Article 7) A B C D E F G 1 ATTRIBUTES R a Request Correlation Identifier R The value of <Request Correlation Identifier> is unique per Member State. an..16 2 STA_PERIOD R a Year R n4 b Semester C For 2 b, c, and d: The three following data fields are optional and exclusive:  <Semester>  <Quarter>  <Month> i.e. If one of these data fields is given then the two other data fields do not apply The possible values are:  = 1 = First semester  = 2 = Second semester n1 c Quarter C The possible values are:  = 1 = First quarter  = 2 = Second quarter  = 3 = Third quarter  = 4 = Fourth quarter n1 d Month C The possible values are:  = 1 = January  = 2 = February  = 3 = March  = 4 = April  = 5 = May  = 6 = June  = 7 = July  = 8 = August  = 9 = September  = 10 = October  = 11 = November  = 12 = December n..2 3 STA_PER_MS O 99x a Member State Code R (see Code list 3 in Annex II to Regulation (EC) No 684/2009) a2 b Number of Active Economic Operators O n..15 c Number of Inactive Economic Operators O n..15 d Number of Pending Expirations O n..15 e Number of Tax Warehouses O n..15 f Number of Excise Authorisation Changes O n..15 3.1 OPERATOR_TYPE O 9x a Operator Type Code R The possible values are:  = 1 = Authorised warehouse keeper  = 2 = Registered consignee  = 3 = Registered consignor n1 b Number of Economic Operators R n..15 3.2 EXCISE_PRODUCT_CATEGORY_ACTIVITY O 9x a Excise Products Category Code R (see Code list 3 in Annex II) a1 b Number of Economic Operators R n..15 3.3 EXCISE_PRODUCT_ACTIVITY O 9999x a Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) an..4 b Number of Economic Operators R n..15 4 STA_ALL_MS O a Total Number of Active Economic Operators O n..15 b Total Number of Inactive Economic Operators O n..15 c Total Number of Pending Expirations O n..15 d Total Number of Tax Warehouses O n..15 e Total Number of Excise Authorisation Changes O n..15 4.1 OPERATOR_TYPE_ALL_MS O 9x a Operator Type Code R The possible values are:  = 1 = Authorised warehouse keeper  = 2 = Registered consignee  = 3 = Registered consignor n1 b Total Number of Economic Operators R n..15 4.2 EXCISE_PRODUCT_CATEGORY_ACTIVITY_ALL_MS O 9x a Excise Products Category Code R (see Code list 3 in Annex II) a1 b Total Number of Economic Operators R n..15 4.3 EXCISE_PRODUCT_ACTIVITY_ALL_MS O 9999x a Excise Product Code R (see Code list 11 in Annex II to Regulation (EC) No 684/2009) an..4 b Total Number of Economic Operators R n..15 ANNEX II LIST OF CODES Code list 1: Trader Excise Number/Tax Warehouse Reference Field Content Field type Examples 1 Identifier of the MS where the economic operator or tax warehouse is registered Alphabetic 2 PL 2 Nationally assigned, unique code Alphanumeric 11 2005764CL78 Field 1 is taken from the list of <MEMBER STATES> (point 3 of Lists of Codes, Annex II to Regulation (EC) No 684/2009,). Field 2 must be filled with a unique identifier for the Excise registered operator (authorised warehouse keeper, registered consignee and registered consignor) or for the tax warehouse. The way this value is assigned falls under the responsibility of Member States authorities, but each Excise registered operator (authorised warehouse keeper, registered consignee and registered consignor) and each tax warehouse must have a unique excise number. Code list 2: Temporary Authorisation Reference Field Content Field type Examples 1 Identifier of the MS where the economic operator or tax warehouse is registered Alphabetic 2 PL 2 Nationally assigned, unique code Alphanumeric 11 2005764CL78 The temporary authorisation reference has the same structure as the Trader Excise Number/Tax Warehouse Reference Field 1 is taken from the list of <MEMBER STATES> (point 3 of Lists of Codes, Annex II to Regulation (EC) No 684/2009). Field 2 must be filled with a unique identifier for the Excise registered operator (authorised warehouse keeper, registered consignee and registered consignor) or for the tax warehouse. The way this value is assigned falls under the responsibility of Member States authorities, but each Excise registered operator (authorised warehouse keeper, registered consignee and registered consignor) and each tax warehouse must have a unique excise number. Code list 3: Excise Product Categories Excise Product Category Code Description T Manufactured tobacco products B Beer W Wine and fermented beverages other than wine and beer I Intermediate products S Ethyl alcohol and spirits E Energy products